The ordinances of the town of Washington, under authority of law, prescribed among the subjects of taxation "mills and factories of all kinds, including band-saw mills, $25 per year; circular saw mills, $20; barrel, box, or roller factories, $25 per year." The defendant has two buildings, 160 feet apart, built and formerly owned by distinct companies, but now connected by steam pipes and operated by the same company. In one of these buildings, which is a band-saw mill, the finished product is lumber; in the other the product is boxes and rollers. This last mill uses logs, from which the product is made direct, only a very small (14)   percentage of its output being dressed lumber, which comes in the rough state from the other mill.
From the above agreed facts it is clear that there are two distinct businesses, taxed separately by the town ordinance. That both are conducted by the same company does not exempt one of them. Arey v. Comrs.,138 N.C. 500, is exactly in point.
Affirmed.